 In the Matter of FRIGIDAIRE DIVISION, GENERAL MOTORSCORP.; DAY-TON; OHIO,andLOCAL801,UNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA AFFILIATED WITH' THECIOCase No. R-1830SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONAugust 2, 1940On June 20, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceeding,' directing that an election by secretballot be conducted among certain employees of Frigidaire Division,General Motors Corp., Dayton, Ohio, herein called the Company, todetermine whether they desire to be represented by United Elec-trical,Radio & Machine Workers of America, Local 801, C. I. 0.,herein called the United or by Dayton Independent Union of Dayton,Ohio, herein called the Independent, for the purposes of collectivebargaining, or by neither.2Pursuant to one of the Directions of Elections, an election bysecret ballot was conducted on July 17,^ 1940, under the direction andsupervision of the Regional Director for the Ninth Region (Cln=cinnati,Ohio).On July 22, 1940, the Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,' prepared andduly served upon the parties an Election Report, setting forth theresults of the election.No objections were made by any of the partiesto the conduct of the election or to the accuracy of the RegionalDirector's report of the results of the election.As to the results ofthe balloting, the Regional Director reported as follows:Number of alleged eligible voters-9,099Number of ballots placed in ballot box___________________8,226Number ofunchallenged ballots for Local801,United Elec-trical Radio&MachineWorkersof America------------3,926124N L. R.B.,8532The Board also directedan electionamong the pattern makersWe are not concernedwith that elec-tion at this time.26 N L. R. B. No. 6.6932'3429-42-vol. 2G-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDNumber of unchallenged ballots for Dayton IndependentUnion of Dayton, Ohio-----------------------2,346Number of unchallenged ballots for neither---------------1,703Number of challenged ballots---------------------------210Number of blank ballots--------------------------------25Number of spoiled ballots------------------------------36The Regional Director further reported that the United,, theonly organization that could in anywise benefit from the counting'ofthe challenged ballots, withdrew, without prejudice, its right torulings upon the 210 challenged ballots.On July 20, 1940, the United, which had received the greatestnumber of votes, filed a formal request for a run-off election to beheld by the Board.On July 26, 1940, the Independent filed objec-tions to a run-off election in this matter.On July 30, 1940, theUnited filed an answer to the objections of the Independent.Wehave considered the objections filed by the Independent and findthem to be without merit.The Election Report reveals that neither of the competing labororganizations received a majority of the votes cast, but that a, sub-stantialmajority of the employees voting desired one or the otherof the two organizations to bargain collectively for them in accordance with the practice established in theMatter of R. K. LeBlond,Machine Tool Co., Cincinnati Electrical' Tool Co.andIndependentEmployees Organization,'theBoard will direct a run-off electioninwhich the eligible employees will be given the, opportunity todecide whether they desire to be represented by United Electrical,:Radio & Machine Workers of America, Local 801, C. I. 0., or byDayton Independent Union of Dayton, Ohio, for the purposes ofcollective bargaining.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the" NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections -8and 9, of National Labor Relations Board Rules and Regulations,Series 2, as amended it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Frigidaire Division, General Motors Corporation,Dayton, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date ofthisDirection of Run-Off Election, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-3 22 N. L. R. B. 465. GENERAL MOTORS CORPORATION-FRIGIDAIRE DIV.71ject to Article III, Section 9, of said Rules and Regulations, amongthe employees described in paragraph 2 of the Direction of Electionissued on June 20, 1940, but excluding those who have since quitor been discharged for cause, to determine whether they desire to berepresented by United Electrical, Radio & Machine Workers ofAmerica, Local 801, C. I. 0., or by Dayton Independent Union ofDayton, Ohio, for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON, Concurring In part and dissenting inpart:My views with respect to the run-off election herein directed arethe same'. as those expressed in niy opinion in the R. K. LeBlondcase.4CHAIRMAN MADDEN, concurring nl part and dissenting in part:For the reasons stated in my opinion in theR. K. LeBlondcase,' 1would have the run-off election ballot provide only for a vote foror against United Electrical, Radio & Machine Workers of America,Local,801,-C. I. 0., which received a plurality in the original election.4Matter of R K LeBlohdMachineTool Co , Cincinnati Electrical ToolCo. andIndependent EmployeesOrganization,22 N. L R. 'B 465 See also my dissentingopinion inMatter of Coos Bay Lumber CompanyandLumber and Sawmill Workers Union, Local No 2573,16 N. L R B 1766Matter of R K LeBlond Machine Tool Co , Cincinnati Electrical Tool CoandIndependent EmployeesOrganization,22 N. L R B 465